DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 33 unclearly recite “for at least most of the fastener elements of the array” in line 13; it is unclear what the metes and bounds are of “at least most” and with what particularity of which fastener elements are meeting the ratio of Edge Flex Ratio to Stem Bending Coefficient between the claimed ranges as claimed are rendering the claims vague and indefinite.  Dependent claims 21-32 and 34-39 are rejected as being dependent from a rejected claim.
Further interpretation is set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 24-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tuma (U.S. 2013/0067702 A1) [702].
Regarding Claim 19, as best understood, Reference [702] discloses comprising a resin surface (12); an array of spaced-apart male touch fastener elements (20a-i) carried on the surface, each touch fastener element extending to an overall height above the resin surface and comprising a stem (24) extending from the surface and having a minimum lateral extent and a bend height defined as the perpendicular distance from the resin surface to a lowermost occurrence of the minimum lateral extent; and a flat, disc-shaped head (14a-i) disposed at a distal end of the stem, and forming with the stem and the surface a contiguous mass of resin, the head extending laterally from the stem to a distal edge overhanging the surface, the head having an overall lateral extent and having an overhang midpoint thickness measured parallel to the stem from an underside of the head to an upper surface of the head at a position midway between the stem and the distal edge, but does not explicitly disclose wherein for at least most of the fastener elements of the array, the ratio of Edge Flex Ratio to Stem Bending Coefficient is between 0.3 and 6.0, where Stem Bending Coefficient is a ratio of a difference between overall height and bend height to the minimum lateral extent, and Edge Flex Ratio is a ratio of a difference between the overall lateral extent of the head and the minimum lateral extent of the stem to the overhang midpoint thickness.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio of Edge Flex Ratio to Stem Bending Coefficient is between 0.3 and 6.0 and further 0.5 to 5.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, lines 1-3, applicant has not disclosed any criticality for the claimed limitations.
The Examiner notes that Applicant is being a lexicographer using Applicant’s created terms and own terms of ratio.  The Examiner notes that the Applicant has not described why it is critical to have a ratio over between 0.3 and 6.0 or between 0.5 and 5.  The Examiner notes that the prior art has the claimed measurements in the ratio of lateral extent, lateral extent of stem, overhang, overall height, bend height.  Applicant’s claimed measurements are present and known in the art; however, Applicant’s nomenclature does not preclude the prior art from meeting the ratio with obviousness motivation.
Regarding Claim 24, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses wherein the stem has a molded peripheral surface.
Regarding Claim 25, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses wherein the head has a molded underside surface.
Regarding Claim 26, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses the claimed invention, but does not explicitly disclose wherein the fastener elements extend to an overall height from the resin surface of between about 0.08 and 0.3 millimeter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fastener elements at an overall height between 0.08 and 0.3 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, lines 21-22, applicant has not disclosed any criticality for the claimed limitations.


Regarding Claim 27, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses wherein the head has an upper surface defining a central depression (Fig. 3).
Regarding Claim 28, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses wherein the head has an underside surface that defines a curve extending from a narrowest portion of the stem to the rim of the head (Fig. 3).
Regarding Claim 29, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses wherein the array comprises staggered rows of fastener elements (Fig. 1).
Regarding Claim 30, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses wherein each head is essentially equally spaced from each of six other heads (Fig. 1).
Regarding Claim 31, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses the claimed invention, but does not explicitly disclose wherein the array comprises at least one row of the male touch fastener elements arranged such that heads of adjacent fastener elements of the row are spaced from each other a distance that is between 1.2 and 2.0 times a minimum lateral dimension of the stems of the adjacent fastener elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fastener heads spaced from each other between 1.2 and 2.0 times a minimum lateral dimension of the stems, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 2, line 17, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 32, as best understood, Reference [702] as previously modified with reasoning in the rejection of claim 19 above discloses wherein the ratio of Edge Flex Ratio to Stem Bending Coefficient is between 0.5 and 5.
Regarding Claim 33, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses a resin surface; an array of spaced-apart male touch fastener elements carried on the surface, each touch fastener element extending to an overall height above the resin surface and comprising a stem extending from the surface and having a minimum lateral extent and a bend height defined as the perpendicular distance from the resin surface to a lowermost occurrence of the minimum lateral extent; and
a head disposed at a distal end of the stem, and forming with the stem and the surface a contiguous mass of resin, the head extending laterally from the stem to a distal edge overhanging the surface, the head having an overall lateral extent and having an overhang midpoint thickness measured parallel to the stem from an underside of the head to an upper surface of the head at a position midway between the stem and the distal edge; but does not explicitly disclose wherein for at least most of the fastener elements of the array, the product of Stem Bending Coefficient and Edge Flex Ratio is between 3.0 and 10.0, where Stem Bending Coefficient is a ratio of a difference between overall height and bend height to the minimum lateral extent, and Edge Flex Ratio is a ratio of a difference between the overall lateral extent of the head and the minimum lateral extent of the stem to the overhang midpoint thickness.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a product of an Edge Flex Ratio and Stem Bending Coefficient is between 3.0 and 10.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, lines 26-27, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 35, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses wherein the stem has a molded peripheral surface.
Regarding Claim 36, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses the claimed invention, but does not explicitly disclose wherein the fastener elements extend to an overall height from the resin surface of between about 0.08 and 0.3 millimeter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fastener elements at an overall height between 0.08 and 0.3 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, lines 21-22, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 37, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses wherein the head has an upper surface defining a central depression.
Regarding Claim 38, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses wherein the array comprises staggered rows of fastener elements.
Regarding Claim 39, as best understood, Reference [702] as previously modified with reasoning in the rejection above discloses the claimed invention, but does not explicitly disclose wherein the array comprises at least one row of the male touch fastener elements arranged such that heads of adjacent fastener elements of the row are spaced from each other a distance that is between 1.2 and 2.0 times a minimum lateral dimension of the stems of the adjacent fastener elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fastener heads spaced from each other between 1.2 and 2.0 times a minimum lateral dimension of the stems, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 2, line 17, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677